1. The variance: he did not disturb the ingress of the *plaintiff without saying liberum ingressum, which is not a good plea.
2. In the replication, clausit exteriores januas, without saying that he could enter nowhere else. *Page 737 
This shall be shown by the plaintiff, for it is alleged that he could not enter freely; as to the other part the defendant (plaintiff, I suppose) ought to show a request to open the doors, for otherwise there is no breach. Therefore, the bar and replication are both bad.